                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

                               CASE NO. 7:18-CR-0006-D

 UNITED STATES OF AMERICA

       v.                                                ORDER TO SEAL

 RANDON AUSTIN JENKINS



      Upon motion of the United States, it is hereby ORDERED Docket Entry Number 123

be sealed until such time as requested to be unsealed by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the

United States Attorney's Office.

      IT IS SO ORDERED, this the        (3   day of April, 2021.




                                    J   ES C. DEVER III
                                    United States District Judge




       Case 7:18-cr-00006-D Document 126 Filed 04/13/21 Page 1 of 1
